        Case 1:19-cv-00006-TJC Document 98 Filed 07/28/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 EDWARD DUCHENEAUX and MAE                         CV 19-06-BLG-SPW-TJC
 KELLER, as Co-Personal
 Representatives of the ESTATE OF
 PAUL DUCHENEAUX, DECEASED,                        ORDER

                       Plaintiffs,

 vs.

 LOWER YELLOWSTONE RURAL
 ELECTRIC ASSOCIATION, INC., a
 Montana Corporation d/b/a Lower
 Yellowstone Rural Electric
 Cooperative, et al.,

                       Defendants.

       Defendant Elliot Equipment Company (“Elliot”) has filed an unopposed

motion for extension of time to file its response briefs to Plaintiff’s Motion to

Strike/Limit Elliot’s Expert Rebuttal Report and Plaintiff’s Motion to partially

Exclude Testimony and Expert Opinions of Elliot’s Expert Stuart B. Brown, Ph.D.

(Doc. 97). Accordingly, IT IS HEREBY ORDERED that Elliot’s motion is

GRANTED. Elliot shall have until August 7, 2020, to file its response briefs to

Plaintiff’s motions.

       DATED this 28th day of July, 2020.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
